In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00292-CV

IN THE INTEREST OF L.P. AND R.P.,            §   On Appeal from the 462nd District
CHILDREN                                         Court
                                             §
                                                 of Denton County (15-04712-431)
                                             §
                                                 January 14, 2021
                                             §
                                                 Memorandum Opinion by Chief Justice
                                             §   Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Mother shall pay all of the costs of this

proceeding, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Bonnie Sudderth_________________
                                         Chief Justice Bonnie Sudderth